Exhibit 10.2
AMENDMENT NO. 2
TO THE
CASH PROVISIONING AGREEMENT
     This Amendment No. 2 (“Amendment No. 2”) is entered into, by and among
Genpass Technologies, LLC, a wholly owned subsidiary of U.S. Bank National
Association, doing business as (“Elan”), TRM ATM Corporation (“ATM Owner” and
“ATM Manager”), and Pendum, Inc. (“Carrier”) to amend the Cash Provisioning
Agreement, effective August 28, 2007, as amended (the “Agreement”) among ATM
Owner, ATM Manager, Carrier and Elan; which may be referred to individually a
“Party” or collectively as “Parties. This Amendment No. 2 shall become effective
as of the date that Elan signs below (“Effective Date”) and supersedes any
previous and like amendment(s), including Amendment No. 1, with the parties.
     Whereas, the Agreement provides that it may be amended from time to time by
a written instrument signed by the parties; and
     Whereas, all of the parties wish to amend Agreement to the Agreement as
hereinafter set forth herein.
     Now, therefore, in consideration of the promises, the mutual covenants set
forth in the Agreement, Agreement and this Amendment No. 2, and other good and
valuable consideration, the sufficiency and adequacy of which is acknowledged,
the Parties agree to amend Agreement as follows:
1. Capitalized terms used in this Amendment No. 2 and not otherwise defined in
this Amendment No. 2 are used with the same respective meanings attributed
thereto in the Agreement and Agreement.
2. Section II.D., Termination Rights, is hereby deleted in its entirety and
replaced with the following language:
Upon an adverse change in the financial condition of the ATM Manager or ATM
Owner, as determined by Elan in its sole discretion reasonably applied, Elan may
terminate this bailment upon ninety (90) days written notice to ATM Manager, and
take such action necessary to recover the Currency from the ATMs. Upon theft of
the Currency, bankruptcy or insolvency, fraud, failure by ATM Manager to perform
as stated above, action or inaction by ATM Manager or ATM Owner which exposes
the Currency to an increase risk for loss, or upon the occurrence of a Force
Majeure event as specified in Section E of the Agreement which exposes the
Currency to increased risk of loss, Elan may immediately terminate this
bailment, and take such action necessary to recover the Currency from the ATMs.
ATM Manager and ATM Owner shall vigorously oppose any

Page 1 of 4



--------------------------------------------------------------------------------



 



attempts made by a creditor of ATM Manager or ATM Owner to levy the Currency
placed in the ATMs by Elan or its Carrier.
3. The following language is hereby added after the last sentence of
Section III.B of the Agreement:
     ATM Manager and ATM Owner agree that Elan shall be the sole and exclusive
source of cash for the ATMs listed on Exhibit D until this Agreement is
terminated.
4. Section IV.A, Term, of the Agreement is hereby deleted in its entirety and
replaced with the following language:

  A.   Term. The term of this Agreement shall be for a (5) years, commencing on
the date of the signature of the last Party to sign the Agreement (“Effective
Date”). Thereafter, this Agreement shall automatically renew for additional
periods of one (1) year (each a “Renewal Term”). unless any Party gives the
other Parties written notice of its intent to terminate at least sixty (60) days
prior to the end of the initial five year term or any Renewal Term. Provided,
however, that this Agreement shall immediately terminate, without penalty to any
Party, upon the termination of the bailment pursuant to Section II.D.

5. The following language is hereby added as Section IV.B.1(c) of the Agreement:

  (c)   Upon an adverse change in the financial condition of the ATM Manager or
ATM Owner, as determined by Elan in its sole discretion reasonably applied, Elan
may terminate this Agreement upon ninety (90) days prior written notice.

6. Section IV.B.3 of the Agreement is hereby deleted in its entirety and
replaced with the following language:
Upon termination of this Agreement, ATM Manager shall immediately pay all sums
due and owing to Elan, including without limitation, all Currency in the ATMs,
which Currency shall be returned to Elan pursuant to Section X.F. In the event
Elan directs Carrier to remove the Currency from the ATMs and the ATM Manager or
ATM Owner is unwilling or unable to pay the service fees to Carrier for the
removal of the Currency, Elan will pay the service fees to the Carrier for such
removal of Currency from the ATMs.
7. The following language shall be added as Article VIII, Security Interest, of
the Agreement and the remaining provisions shall be renumbered sequentially
starting with Article IX.
VIII. SECURITY INTEREST.
Security Interest. In order to secure ATM contractual obligations to Elan
hereunder, including all indemnity obligations with respect to the Currency
placed in an ATM, ATM Manager grants to Elan a continuing subordinated lien and
security interest in the ATMs, subject to the security interest of Lampe Conway
& Co. LLC, Notemachine Limited,

Page 2 of 4



--------------------------------------------------------------------------------



 



Doug Falcone and any third party providing the direct financing of any ATM
equipment, all funds and other proceeds due ATM Manager with respect to any of
the ATMs, including settlement charges due from any users of an ATM, and all
proceeds of the foregoing. ATM Manager shall also execute and deliver at ATM
Manager’s expense such financing statements and other documents as Elan may
require in order to perfect the foregoing security interests.
8. The following language is hereby added as new Section IX.I of the Agreement:

  I.   The ATM Manager and ATM Owner will make every reasonable effort to ensure
that the cash remains the Bank’s property.

  1.   Neither the customer nor a third party has any possessory or ownership
interest in the cash for purposes of 11 U.S.C. §362.     2.   It is expressly
understood that no other financial institution may utilize the Elan’s cash to
satisfy its own requirements.

9. The following language is hereby added as new Section XII.L.3(e) of the
Agreement:

  (e)   ATM Manager and ATM Owner shall provide to Elan no later than sixty
(60) days after the end of each quarter and ninety (90) days after the end of a
fiscal year, quarterly reviewed or annual audited financial statements, as the
case may be, which shall at a minimum include a(n) 1) income statement, 2) cash
flow statement and 3) balance sheet. ATM Manager and ATM Owner must also provide
on an annual basis its annual report or Form 10-K filed with the Securities and
Exchange Commission; and all documentation supporting employee bonds and
insurance policies of Company.

10. Section XII.U, Corporate Trust Account; Letter of Credit, is hereby deleted
in its entirety and replaced with the following language:

  U.   Security Account. The Parties agree that ATM Manager shall maintain a
positive demand account balance with Elan/U.S. Bank, or in the alternative, or
at ATM Manger’s option, a “Letter of Credit” in favor of Elan/U.S. Bank, in an
amount not less than eight hundred thousand U.S. Dollars ($800,000.00) (either
option to be referred to as the “Security Account”). Such Security Account, in a
form ultimately agreed upon by the Parties upon the Effective Date of this
Agreement, shall be maintained by Elan/U.S. Bank, and shall continue to be
maintained by Elan/U.S. Bank, so long as the Agreement remains in effect. Elan
may draw from this Security Account should any of the following occur: 1) An
event of default under Section IV.B.1(a) or (b); or 2) In order to obtain
payment of any fees, charges, or other obligations of ATM Manager that have not
been paid as agreed pursuant to this Agreement. Elan shall have the right to
setoff against the Security Account any obligations for payment of fees,
charges, or other obligations ATM Manager may have to Elan at any time during
the term of the Agreement and for so long thereafter as the Security Account
remains open. Elan will notify ATM Manager prior to initiating activity on the
Security Account. The Security Account shall remain open and

Page 3 of 4



--------------------------------------------------------------------------------



 



      funded by ATM Manager in accordance with the requirements of this section
for a period of ninety (90) days after termination of this Agreement.

11. The following language is hereby added as new Section V, Signage, to
Article XII of the Agreement:

  V.   Signage. Elan or Carrier, as agent for Elan, may post signage on the
vaults of the ATMs indicating ownership of the Currency.

12. In the event of a conflict between the Agreement and this Amendment No. 2,
this Amendment No. 2 controls.
13. Except to the extent that the Agreement is expressly or implicitly modified
by this Amendment No. 2, all terms and conditions of the Agreement remain in
full force and effect.
     In witness whereof, the Parties hereto have, by their duly authorized
representatives, executed this Amendment No. 2.

                          ELAN FINANCIAL SERVICES
(“Elan”)   ATM OWNER NAME
(“ATM Owner”)    
 
                        By:   /s/ Stephen Gauger   By:   /s/ Richard Stern    
 
  Print:   Stephen Gauger       Print:   Richard Stern    
 
  Title:   Vice President, Authorized Signer       Title:   President & CEO    
 
  Date:   October 31, 2008       Date:   September 19, 2008    
 
                        ATM MANAGER NAME
(“ATM Manager”)   CARRIER NAME
(“Carrier”)    
 
                        By:   /s/ Richard Stern   By:   /s/ Laura S. Gleason    
 
  Print:   Richard Stern       Print:   Laura S. Gleason    
 
  Title:   President & CEO       Title:   National Sales Director    
 
  Date:   September 19, 2008       Date:   September 28, 2008    

Page 4 of 4